[header.jpg]
 
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, (this “Agreement”) is made as of December 31, 2011 by
and between Joseph Niemann (hereinafter, “Niemann”) (SSN ###-##-####) and Imo
Industries Inc., a Delaware corporation with offices at  1710 Airport Rd.
hereinafter, the “Company”);


WITNESSETH:


In this Agreement, "Colfax Group Entity" means any entity which is a
wholly-owned or indirect subsidiary of Colfax Corporation, a Delaware
corporation and parent of Company.
 
WHEREAS, Niemann desires to make himself available as a consultant for assisting
Colfax Fluid Handling in its Tushaco and KSA areas, together with such other
services for the Company or a Colfax Group Entity as may be agreed from time to
time; and


WHEREAS, the Company desires to engage Niemann as a consultant for that purpose;


NOW THEREFORE, the parties hereto agree that:


1. 
Niemann shall make his consulting services available to the Company for minimum
of (40) hours per week during normal business days while the Agreement remains
in effect.  Niemann shall provide such consulting services in a timely and
professional manner with all due skill and care.



2. 
The status of Niemann is that of an independent contracter and not an employee,
agent or partner.  Niemann acknowledges that in connection with the Agreement or
his performance hereunder, Niemann is not entitled to any health, welfare,
retirement or other benefits, or any incentive compensation except as specified
herein, and Niemann waives any and all such benefits and compensation.  Niemann
agrees that he shall be personally responsible for any and all taxes and other
payments received by him from the Company and Niemann acknowledges that he
understands his tax obligations hereunder.  Niemann represents that his social
security number is as stated above and it will be used solely for government
reporting purposes by the Company.



3. 
Niemann shall not bind, commit, or incur any obligation, debit or contract for
or in behalf of the Company, except those for his own personal services as
expressly provided for elsewhere herein, without the prior authorization to do
so from William Roller, Ex. Vice President, Colfax Corporation.



4. 
Niemann shall be compensated at the rate of $25,000 per month during the term of
this agreement.  In addition, Niemann shall be reimbursed for all out-of-pocket
expenses reasonably and properly incurred on behalf of the Company and agreed to
in advance by the Company.  Any and all travel must be preauthorized by William
Roller, Ex. Vice President, Colfax Corporation.



5. 
Niemann shall submit statements of monthly expenses detailing specific
assignments, on or before the 20th day of the month covering the preceding month
directly to William Roller for approval.  the Company shall promptly thereafter
pay Niemann for his services and disbursements.  Niemann shall maintain records
adequate for the determination of all services rendered, including expenses and
other data, which shall be available for inspection by the Company through it or
its agents and representatives during normal working hours as the Company shall
reasonably request.

 
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
6. 
This Agreement is for the personal services of Niemann.  Niemann  may not
assign, transfer or sub-contract in whole or in part any of his rights or
obligations under this Agreement without the prior written consent of the
Company.  The Company shall be entitled to assign the benefit Niemann’s
consulting services to any Colfax Group Entity from time to time.



7. 
Assignments hereunder shall be as directed by the Ex. Vice President, Colfax
Corporation or his designee.



8. 
Niemann acknowledges that a successful rendition of consulting services
hereunder will require the disclosure to him of confidential information
belonging to the Company or a Colfax Group Entity.  Niemann agrees to maintain
the confidentiality of all data, documents and drawings that are not known or
which hereafter may become known to him as a result of his services for the
Company or a Colfax Group Entity.  Niemann agrees at all times during and after
the term of this Agreement that he will not directly or indirectly disclose any
such information to any person or entity other than the Ex. Vice President
Colfax Americas and those persons or entities as directed by the Ex. Vice
President Colfax Americas.  Niemann’s work product hereunder shall be the
property of the Company.  All drawings and documents furnished to or product by
Niemann in connection with consulting services hereunder, and all copies of any
such drawings and documents will be transferred to the Ex . Vice President,
Colfax Corporation upon termination of this Agreement.



9. 
Sections 8 and 9 hereof shall survive the expiration or any termination of this
Agreement.  Niemann acknowledges and agrees that the Company or a Colfax Group
Entity would suffer irreparable harm if he were to disclose any confidential
information not in the public domain, drawings or documents, trade secrets or
privileged information described above, and that damages alone would be an
inadequate remedy for the Company or a Colfax Group Entity.  Niemann therefore
agrees that in addition to and without limiting any other right or remedy, the
Company and any Colfax Group Entity may have the right to an injunction or other
equitable relief in any country of competent jurisdiction.  Further, Company and
any Colfax Group Entity shall not be liable for any act or omission of Niemann.
Niemann agrees to indemnify and hold harmless Company and any Colfax Group
Entity from any and all losses, damages, costs and expenses (including
attorneys’ fees) in any manner resulting from or arising out of:




 
9.1 
any act or omission by Niemann or any breach or Niemann’s obligations under this
Agreement;

 
9.2 
any tax, social security contributions and any other liability, deduction,
contribution, assessment or claim arising from or made in connection with his
performance hereunder where such recovery is not prohibited by law;

 
9.3 
all reasonable costs and expenses incurred and any penalty, fine or interest
payable by the Company in connection with or in consequence of any liability,
deduction, contribution, assessment or claim arising out of any failure by
Niemann to pay any tax or social security contributions in connection with his
performance hereunder; and

 
9.4 
any liability (including reasonable costs and expenses) for any employment
related claim or any claim that Niemann is an employee or worker made against
the Company or any Group Company arising out of or in connection with the
provision of consulting services hereunder.



10. 
Niemann agrees to comply with all applicable laws relating to his engagement for
services under this Agreement, including but not limited to United States export
control laws, the Foreign Corrupt Practices Act and U.K. Anti-Bribery Act 2010.

 
 
[footer.jpg]

 
 

--------------------------------------------------------------------------------

 
 
11. 
Subject to the terms hereof, this Agreement shall remain in effect until
February 15, 2012 (the “Initial Term”) unless terminated by either party as set
forth herein.  Notwithstanding anything to the contrary, the Agreement shall be
terminable at any time by the Company or Niemann upon thirty (30) days written
notice to either party.



12. 
Notwithstanding the provisions of Section 11 the Company shall be entitled to
terminate this Agreement with immediate effect and with no liability to make any
further payment to Niemann (save in respect of consulting services already
provided) if Niemann:




 
12.1 
commits any serious or repeated breach or non-observance of Niemann's
obligations under this Agreement;

 
12.2 
fails to perform the consulting services or any part of them to the Company's
reasonable  satisfaction;

 
12.3 
is convicted of a criminal offence;

 
12.4 
commits any act of dishonesty or other act that brings or could bring Niemann or
the Company into disrepute; or

 
12.5 
commits any serious or repeated breach or non-observance of any of the Company's
policies.

 
13. 
All checks hereunder for payments to Niemann are to be made payable to:

 
Joseph B. Niemann
14124 Riverdowns St.
Midlothian, VA  23113


14. 
This Agreement embodies the entire agreement and understanding of the parties
regarding its subject matter and supersedes any prior agreements.  This
Agreement shall be governed by and construed in accordance with the laws of
Virginia, excluding its conflicts rules.  The parties submit to the jurisdiction
of Virginia state courts and to federal country with jurisdiction over Virginia,
and agree that such courts shall be the exclusive forum for any litigation in
connection with the Agreement.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer thereunto duly authorized and Niemann has hereunto set his hand as of
the day and year first above written.
 
 
/s/ Joseph B. Niemann
  By:
/s/ William E. Roller
 
Joseph B. Niemann 
   
William E. Roller
 
 
   
Ex. Vice President
        Colfax Corporation  

 
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 